ON REHEARING.
AILSHIE, J. —
A rehearing was granted in this case and it was again argued at the October, 1904, term at Lewiston. As announced by a majority of the justices at the time the case was called for reargument, the only question upon which a rehearing was granted was to enable counsel to further present the question as to whether or not there is a substantial conflict in the evidence. Since the last argument in this case we have again examined the matter diligently, and are satisfied that there is such a substantial conflict as to prevent this court from disturbing the judgment. As was said in the original opinion, this was an action to enforce specific performance of a parol contract. The trial judge who saw and heard the witnesses was not sufficiently satisfied with the evidence produced to enter his decree for a specific performance. An examination of all the evidence given in the case leaves much doubt and uncertainty as to the character, terms and conditions of the alleged contract. Indeed, it leaves serious doubt as to whether or not the minds of the contracting parties ever really met on the material elements of the proposed contract. Under such circumstances it would be difficult, if not impossible, to ascertain the intent of the contracting parties. While courts of equity will, upon a *338proper showing, as readily enforce specific performance of parol contracts as of contracts in writing, still they will never assume to complete or execute contracts which the parties themselves-have only partially agreed upon and have never consummated. It has been frequently observed by the texhwriters, as well as by the courts, that it requires a greater weight of evidence to-enforce specific performance than it does to resist such an ap.-plication. (1 Story’s Equity Jurisprudence, 10th ed., sec. 769; 22 Am. & Eng. Ency. of Law, 1077; Clark v. Maurer, 77 Iowa, 717, 52 N. W. 522.) In this ease the trial court declined to-enter a decree for specific performance of the alleged contract, and we think in view of the uncertainty and doubt surrounding the alleged transaction, and the casual and desultory manner in which the parties dealt, the court was justified in making; the findings and entering the decree made and entered herein.
The judgment will be affirmed, and it is so ordered, with costs to respondent.
Sullivan, C. J., and Stockslager, J., concur.